Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 02/02/2022 in which claim 13 was canceled; and claim 1 was amended. All the amendments have been thoroughly reviewed and entered. Claims 1-12 and 14-20 are under examination. 

Withdrawn Objection/Rejection
The objection to claim 1 due to informality, is withdrawn, in view of Applicant’s amendment to claim 1.
The rejection of claims 1-12 and 14-20 under 35 U.S.C. 103 as being unpatentable over Hotz et al (11 April 2013; US 2013/0089590 A1) in view of Harrison et al (29 December 2016; WO 2016/207180 A1) and Yang et al (1 August 2013; US 2013/0196071 A1), is withdrawn, in view of Applicant’s arguments filed 02/02/2022.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claimed invention is drawn to:
	A process of preparing an encapsulated fragrance composition, the 	composition comprising a plurality of microcapsules dispersed in a dispersion 	medium, the microcapsules comprising a core and a shell around the core, the 	process comprising the consecutive steps of: 
	a) providing an aqueous phase (I) comprising at least one anionically 	modified polyisocyanate (A); 
b) providing an organic phase (II) comprising at least one fragrance ingredient; 
c) mixing the aqueous phase (I) and the organic phase (II) to obtain a mixture; 
d) forming an emulsion comprising droplets of the organic phase (II) in the continuous aqueous phase (I); 

f) effecting formation of shells around the droplets formed in step d), to obtain a dispersion of microcapsules; and, 
wherein the process comprises the additional step of: adding a polyisocyanate (B), which is different from polyisocyanate (A).

The closest applied prior art includes Hotz et al (US 2013/0089590). Hotz teaches a process for producing microcapsules which contain a shell made of polyurea, wherein the microcapsules encapsulate a fragrance oil core, the process comprising (a) providing an aqueous phase containing protective colloid; (b) providing an oil phase containing a fragrance and a polyisocyanate (A); (c) mixing the aqueous phase and the oil phase until an emulsion is formed; (d) adding a polyamine; and (e) causing formation of shells around the fragrance oil core by heating to obtain a dispersion of microcapsules, wherein the process further comprises adding a polyisocyanate (B) such as anionically modified that is different from the polyisocyanate (A) to the process (Abstract; [0012]-[0029], [0039]-[0048], [0051]-[0056] and [0067]). 
However, Hotz differed from the claimed process in that the isocyanate (A) in Hotz is added to or part of the oil phase and the isocyanate (B) that is anionically modified is added after the emulsion is formed. Thus, Hotz does not teach or suggest polyisocyanate as part of the aqueous phase, and there is no guidance or motivation in the prior art as whole to modify Hotz such that the polyisocyanate is added to the aqueous phase. As such, the claimed process in which an anionically modified polyisocyanate is provided in the aqueous phase is nonobvious over the prior art.
As a result, claims 1-12 and 14-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
	Claims 1-12 and 14-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOAN T PHAN/Primary Examiner, Art Unit 1613